STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS


West Virginia Mandatory Continuing Legal Education Commission,                   FILED
Petitioner                                                                    July 27, 2015
                                                                           RORY L. PERRY II, CLERK
                                                                         SUPREME COURT OF APPEALS
vs.) No. 15-0099                                                             OF WEST VIRGINIA


Michael C. Alberty, Sarah Rose Anderson, Amy Jo Andrews,

Frank M. Armada, Heather Dawn Bailey, William L. Bands,

Danny W. Barie, Aron Alan Berry, R. Bruce Carlson, Jessica Carter,

Patrick Kennedy Cavanaugh, William B. Collins, William Michael Conwell,

Dana Lee Dembrow, Richard Joseph Federowicz, James R. Fenchel,

Thomas L. Fuda, Frank M. Gianola, Stephen D. Greer, Edward Matthew Hall,

Joseph Timothy Harvey, Ronald Keith Hatfield, Timothy Ray Kiger,

Andrew W. Knuth, John C. Lynch, Leah Perry Macia, A. Andrew MacQueen,

Michele Marie Mansmann, Henry D. McCoy II, David J. Mincer,

Christina A. Mulligan, Jerome Richard Novobilski, Dennis Raymond O’Donnell,

Masood Rahbar, Randy F. Saria Sr., Caroline J. Stafford, Leah L. Summers,

Mark Alan Thomas, Robert D. Williams, and C. James Zeszutek,

Respondents




                             MEMORANDUM DECISION
        This is a proceeding instituted by the West Virginia Mandatory Continuing Legal
Education Commission ( Commission ) pursuant to Chapter VII, section 7.4 of the Rules and
Regulations of The West Virginia State Bar, seeking the suspension of the license to practice law
of 113 active members of the West Virginia State Bar who failed to provide proof of compliance
with the rules of this Court concerning mandatory continuing legal education, set forth in
Chapter VII of the Rules and Regulations of the West Virginia State Bar. This Court issued a
rule to show cause on February 10, 2015, returnable May 19, 2015, why each of the lawyers
should not be suspended from the practice of law for such noncompliance.

        Subsequent to the filing of the petition and issuance of the rule to show cause,
seventy-three respondents provided satisfactory proof of compliance with mandatory continuing
legal education requirements and were dismissed from the action. Accordingly, the following
forty respondents remain: Michael C. Alberty, Sarah Rose Anderson, Amy Jo Andrews, Frank
M. Armada, Heather Dawn Bailey, William L. Bands, Danny W. Barie, Aron Alan Berry, R.
Bruce Carlson, Jessica Carter, Patrick Kennedy Cavanaugh, William B. Collins, William
Michael Conwell, Dana Lee Dembrow, Richard Joseph Federowicz, James R. Fenchel, Thomas
L. Fuda, Frank M. Gianola, Stephen D. Greer, Edward Matthew Hall, Joseph Timothy Harvey,
Ronald Keith Hatfield, Timothy Ray Kiger, Andrew W. Knuth, John C. Lynch, Leah Perry
Macia, A. Andrew MacQueen, Michele Marie Mansmann, Henry D. McCoy II, David J. Mincer,
Christina A. Mulligan, Jerome Richard Novobilski, Dennis Raymond O’Donnell, Masood
Rahbar, Randy F. Saria Sr., Caroline J. Stafford, Leah L. Summers, Mark Alan Thomas, Robert
D. Williams, and C. James Zeszutek.

        Pursuant to Chapter VII of the Rules and Regulations of the West Virginia State Bar, all
active members of The West Virginia State Bar were required to complete twenty-four credit
hours of approved continuing legal education, with at least three of those credit hours in the
topical areas of legal ethics, office management, substance abuse and/or elimination of bias in
the legal profession, between July 1, 2012 and June 30, 2014. Active members of the West
Virginia State Bar admitted between July 1, 2012 and June 30, 2013 were required to complete
twelve approved credit hours, with at least three of those credit hours in the topical areas of legal
ethics, office management, substance abuse and/or elimination of bias in the legal profession,
prior to June 30, 2014. The Commission required all attorneys to report the completion of such
requirements on or before July 31, 2014. Members were encouraged to report credits online
through the state bar membership portal.

        Pursuant to to Chapter VII, section 7.1 of the Rules and Regulations of the West Virginia
State Bar, on July 15, 2014 the Commission notified all of the respondents by e-mail that they
were not in compliance with the reporting or minimum continuing legal education requirements,
and further specified the manner in which each respondent had failed to comply.

        Pursuant to Chapter VII, section 7.2 of the Rules and Regulations of the West Virginia
State Bar, the Commission served a second notice upon respondents on December 5, 2014 by
certified or registered mail, to the most recent address maintained in the records of the West
Virginia State Bar. The second notice again advised each respondent of their noncompliance
with the rules governing mandatory continuing legal education. The second notice specifically
advised each respondent that the Commission would, after a thirty-day notice period, notify this
Court of each respondent s noncompliance, and request that this Court suspend each respondent s
license to practice law until such time as each respondent could demonstrate compliance with the
mandatory continuing legal education requirements for the 2012 to 2014 reporting period.

      Although each respondent had a thirty-day period after issuance of the second notice to
demand a hearing before the Commission, none of the respondents requested such a hearing.

      Accordingly, on February 5, 2015, as is required by Chapter VII, section 7.4 of the Rules
and Regulations of the West Virginia State Bar, the Commission instituted this action.

       Upon review of the attachments to the petition, this Court finds that the Commission has
complied with all the relevant procedural requirements of Chapter VII, section 7.4 of the Rules
and Regulations of the West Virginia State Bar. This Court further finds that the remaining forty
respondents have failed to provide proof of compliance with the applicable mandatory
continuing legal education requirements despite having received numerous notices from the
Commission and this Court, and despite having ample opportunity to comply with the
requirements.




                                                  2

        Accordingly, it is hereby ADJUDGED, ORDERED, and DECREED that the license to
practice law in the State of West Virginia of each of the remaining respondents, namely: Michael
C. Alberty, Sarah Rose Anderson, Amy Jo Andrews, Frank M. Armada, Heather Dawn Bailey,
William L. Bands, Danny W. Barie, Aron Alan Berry, R. Bruce Carlson, Jessica Carter, Patrick
Kennedy Cavanaugh, William B. Collins, William Michael Conwell, Dana Lee Dembrow,
Richard Joseph Federowicz, James R. Fenchel, Thomas L. Fuda, Frank M. Gianola, Stephen D.
Greer, Edward Matthew Hall, Joseph Timothy Harvey, Ronald Keith Hatfield, Timothy Ray
Kiger, Andrew W. Knuth, John C. Lynch, Leah Perry Macia, A. Andrew MacQueen, Michele
Marie Mansmann, Henry D. McCoy II, David J. Mincer, Christina A. Mulligan, Jerome Richard
Novobilski, Dennis Raymond O’Donnell, Masood Rahbar, Randy F. Saria Sr., Caroline J.
Stafford, Leah L. Summers, Mark Alan Thomas, Robert D. Williams, and C. James Zeszutek, be,
and hereby are, suspended, effective immediately, until such time as respondents shall have
complied with the following: (1) the mandatory continuing legal education and reporting
requirements set forth in Chapter VII of the Rules and Regulations of the West Virginia State
Bar, and (2) the financial penalties or other requirements imposed by the Commission through its
Regulations. Upon completion of these requirements to the satisfaction of the Commission, each
respondent s license shall be automatically reinstated unless the lawyer is under suspension for
another reason or reasons.

        It is finally ADJUDGED, ORDERED, and DECREED that the Clerk of the Court give
notice of this MEMORANDUM DECISION to each of the forty remaining respondents by
certified mail, return receipts requested, to the most recent address of each of the respondents
maintained on the records of the West Virginia State Bar, and as set forth in the petition filed
with this Court on February 5, 2015. The Clerk is further directed to issue the mandate in this
action forthwith.

                                                                        Law Licenses Suspended.

ISSUED: July 27, 2015

CONCURRED IN BY:

Chief Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3